Citation Nr: 1438502	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-46 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a left knee disability, post total knee replacement, from September 11, 2012 to the present.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1980 to June 1988 and from December 2004 to September 2005.  He also had additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 RO decision which denied entitlement to an increased rating in excess of 20 percent for the left knee arthritis status post the ACL reconstruction.  The Board remanded the appeal for further evidentiary development in July 2012, and in August 2013, denied entitlement to a rating in excess of 20 percent for a left knee disability for the period of March 2006 through October 28, 2010, and denied entitlement to a rating in excess of 30 percent for residuals of a left knee total arthroplasty from December 1, 2011 to September 10, 2012.  In the same August 2013 Board action, the current claim was remanded for additional evidentiary development.  To the extent possible, that development has occurred, and the claim is ripe for appellate review.  

The entire claims folder, to include the portion contained electronically, has been reviewed in this case.  

The Veteran provided sworn testimony during a hearing on appeal before the undersigned Acting Veterans Law Judge in July 2010.  A transcript is of record.  


FINDING OF FACT

For the increased rating period from September 11, 2012, the service-connected left knee post total knee replacement surgery is manifested by intermediate levels of pain, limited motion, and associated weakness, without objective evidence of severe painful motion or weakness, a limitation of extension, or tibia or fibula impairment.  


CONCLUSION OF LAW

A disability rating greater than 30 percent for residuals of left knee total arthroplasty is not warranted from September 11, 2012 .  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013) includes the statutory requirements to assist the Veteran in the development of his claim.  VA has issued final regulations to implement these statutory requirements.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.  

Indeed, in order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).   The Veteran was informed, via a May 2007 letter, of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which are adequate for rating purposes, and as such, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Legal Criteria-Increase Ratings (General)

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Discussion of the staged rating assigned by the RO and confirmed by the Board in its recent decision of August 2013 is included in the analysis portion of this decision.  There is only one period currently  in appellate status.  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Under Diagnostic Code 5055, the minimum rating is 30 percent.  A 60 percent rating is warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  If there are intermediate degrees of residual weakness, pain or limitation of motion, Diagnostic Code 5055 instructs to rate by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a.  

With respect to disabilities of the knee, 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5262, set forth relevant provisions.  Specifically, Diagnostic Code 5256, which governs ankylosis of the knee, provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 governs other impairment of the knee. It assigns respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Codes 5260 and 5261 set forth rating schedules for limitation of motion of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  With respect to limitation of leg flexion, Diagnostic Code 5260 provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2) . 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence; therefore, the veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

This case was recently remanded by the Board in August 2013, with instructions that a new, comprehensive VA orthopedic examination be afforded to determine the severity of the service-connected left knee disability.  Specifically, while a final decision was entered with respect to other periods then under appeal, the Board noted that there were newly-submitted VA treatment records that, potentially, indicated a worsening of the service-connected left knee disability picture beyond what was then evidenced in the claims file (and also indicated the possibility of the Veteran malingering with respect to knee symptoms).  

In September 2013, in concert with the Board's remand instructions, an orthopedic examination was afforded.  In the associated report, the Veteran was assessed as having osteoarthritis in the joint as well as having knee prosthesis as a result of a total left knee replacement.  That surgery, which was performed in 2010, is well-documented in the claims file.  The examiner noted that left knee flexion was limited to 70 degrees, with pain at 40 degrees, and there was no evidence of painful motion for left knee extension.  There was no specific testing done on the extension of the left knee, however, as the Veteran resisted the examiner's attempts to test that motion.  The Veteran did not allow any repetitive testing on the left knee range of motion.  

With respect to functional loss, the examiner noted that there was less movement than normal, some pain on movement, deformity, instability of station, disturbance of locomotion and interference with sitting, standing, and weight-bearing associated with the left knee.  Pain to palpation of the joint line and soft tissues were also reported.  Regarding the specific and objective findings of instability, the examiner reported that he was unable to test the joint (again, due to the Veteran's alleged complaints of pain and his reluctance to allow the examiner to test his left knee).  The examiner did specifically state that there was no evidence of recurrent patellar subluxation or dislocation.  It was also expressly noted that the Veteran did not have any history of tibia or fibular impairment.  The Veteran's surgical history of the knee, which included the October 2010 total replacement, 2002 ACL repair, and 2008 diagnostic arthroscopic procedure were discussed, and it was noted that there were no residual signs or symptoms associated with these surgeries (save for the noted prosthetic knee).  It was noted that the Veteran used a cane and brace to ambulate on a constant basis, and that while there was some scarring, it was not painful or unstable.  The examiner noted that "pain, weakness, and/or incoordination do not significantly limit functional ability during flares or when the [left knee] is used repeatedly over time."  The Veteran was noted to be unemployed; however, he was a full-time student in a training program.  Essentially, pain in the artificial joint with limitation of motion was the chief symptoms reported.  

The Board is satisfied that the examiner adhered to the Board's mandates to the extent possible in this case.  Of particular note is that "patient resistance" was a limiting factor in the ability to test for instability and for extension range of motion findings in the left knee.  The Veteran was unwilling to participate in these exercises as due to reported pain; however, he was expressly found to not have additional limitations in functional ability by the examiner.  To that extent, it is apparent that the Veteran did not fully cooperate with the examiner.  

The Board, in its previous decision addressing the severity of the left knee for earlier periods, noted several findings that suggest a potential credibility problem on the part of the Veteran in reporting his symptoms.  Specifically, the Board noted that the Veteran had complained of instability and locking dating back many years; however, in September 2008, it was noted that prior ligament grafts were intact (a September 2012 VA examination did reveal some mild instability, however).  Further, the Board noted that medical examinations prior to September 2012 had never documented instability existing in the left knee joint (even prior to replacement surgery in 2010).  Additionally, the Veteran was noted to frequently complain of swelling in his knee joint despite the fact that no such swelling had ever been documented in clinical evaluations.  It is also noted that while the Veteran had some noted tenderness in his quadriceps during the recent September 2013 examination, again, no swelling was objectively noted in the knee joint, and the joint line itself was specifically found to not be tender.    Finally, the Board had noted that in February 2011, the Veteran could only flex his knee to 90 degrees; however, during regular activity in the examination room (i.e. activity not in the context of an examination for compensation purposes), the Veteran showed a greater range of motion.  

In remanding the claim for a new examination, it was noted that clinical records dating subsequent to September 11, 2012 did demonstrate some potential  credibility problems and malingering on the part of the Veteran.  Indeed, upon review, it is noted that in several clinical visits of October 2012, the Veteran reported not having any illegal drug use while testing positive for cocaine, and he was refused narcotic medication refills to treat alleged pain in his knee due to evident drug-seeking behavior.  

Given this history of inconsistency between reported and objectively identifiable symptoms, the Board is wary of giving the Veteran's complaints significant probative weight when evaluating his service-connected disability picture.  There is, simply, evidence that he has exaggerated his symptoms, presumably for the purposes of attaining a higher compensable rating.  Accordingly, the Board can't assign significant probative weight to the assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  In this regard, while the Veteran has most definitely had a significant surgical intervention in his left knee that has no doubt caused him pain, the Board is not convinced that he was unable to actively participate in the September 2013 examination as regards instability and extension range of motion testing.  Thus, while the results of the 2013 examination do not address the findings expressly directed by the Board's remand of August 2013 (e.g. did not address instability), no additional effort will be spent to secure findings with respect to those alleged symptoms.  

The duty to assist is not a "one-way street," and the Veteran's demonstrated credibility issues and failure to cooperate with VA examiners in clinical and examination settings indicate that any effort to secure accurate results with respect to current limitation of motion, instability, or bone impairment will be futile.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In this regard, it is noted that Diagnostic Code 5055, which is the rating criteria currently in effect for the left knee from September 11, 2012 onward, allows for a rating of 100 percent for one year following implantation of prosthesis.  The Veteran did receive such a rating for one year following his October 2010 total left knee replacement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Thereafter, Diagnostic Code 5055 provides for a minimum rating of 30 percent, which is the currently-assigned rating.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. The knee may also be rated by analogy using Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula) if they provide for a rating greater than the 30 percent minimum.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Board finds that the weight of the competent and credible evidence of record establishes that the service-connected left knee disability is manifested by intermediate levels of residuals weakness, pain and limitation of motion and the service-connected left knee disability in not manifested by and does not more closely approximate severe painful motion or weakness of the left lower extremity.  The "severe painful motion" necessary for a 60 percent rating under Diagnostic Code 5055 has not been demonstrated.  

In the narrative of the September 2013 examination, the examiner stated that the Veteran experiences "intermediate degrees of residual weakness, pain, or limitation of motion."  The Board finds the VA examiner's assessment of the degree of severity of the left knee disability to be highly probative because the examiner reviewed the claims file and the Veteran's medical history and examined the Veteran.  The medical evidence of record also supports this assessment.  

That the Veteran has been shown to have credibility issues and be uncooperative with VA examiners only heightens the reliance that the Board must place on this examiner's objective observations and upon the other medical evidence of record.  The September 2012 VA examination report indicates that the VA examiner quantified the left knee disability as "intermediate degrees of residual weakness, pain, or limitation of motion."  Range of motion of the left knee was from zero degrees to 95 degrees with no objective evidence of pain.  VA treatment records dated in 2012 and 2013 document that the Veteran had complaints of chronic left knee pain and limitation of flexion of the left knee.  A November 2012 orthopedic surgery consult indicates that range of motion of the left knee was zero degrees to 90 degrees with pain at 60 degrees.  A November 2012 kinesiotherapy evaluation report indicates that range of motion of the left lower extremity was within normal limits.  The weight of the evidence does not demonstrate severe limited motion of the left knee.  There is no credible evidence of severe weakness of the left lower extremity and the weight of the evidence shows normal muscle strength in the left leg.  The September 2013 VA examination report indicates that examination revealed 5/5 muscle strength in the left lower extremity.  The Board finds that the VA treatment records and kinesiotherapy records do not document severe residuals due to the total knee replacement on the left.  Thus, the Board cannot conclude that the knee impairment (motion and weakness) is "severe" and the preponderance of the evidence is against the assignment of a 60 percent rating under Diagnostic Code 5055.  

Since the weight of the evidence shows that the left knee disability is manifested by intermediate degrees of residual weakness, pain, and limitation of motion, the Board must consider rating the disability by analogy under Diagnostic Codes 5256, 5261, or 5262.

The Board finds that the Veteran has never demonstrated ankylosis or impairment in the tibia or fibula.  Thus, Diagnostic Code 5262 is not for application.  Upon review, there is no competent and credible evidence indicating left knee functional impairment comparable to ankylosis, even with consideration of additional functional impairment due to pain, including on repeated use;  Diagnostic Code 5256 is therefore not for application.  Moreover, the Veteran does not appear to contend that his left knee is ankylosed.  

With respect to Diagnostic Code 5261, the weight of the evidence shows that there is no limitation of extension of the left knee.  The September 2012 VA examination report indicates that range of motion of the left knee was from zero degrees to 95 degrees with no objective evidence of pain.  VA treatment records dated in 2012 and 2013 document that the Veteran had complaints of chronic left knee pain and limitation of flexion of the left knee.  A November 2012 orthopedic surgery consult indicates that range of motion of the left knee was zero degrees to 90 degrees with pain at 60 degrees.  A November 2012 kinesiotherapy evaluation report indicates that range of motion of the left lower extremity was within normal limits.  An April 2013 VA treatment record shows that there was limited flexion of the left knee due to adhesions; there were no findings of limited extension.  Kinesiotherapy records dated in December 2012, January 2013, and February 2013 show that the Veteran performed knee extension exercises during aquatic therapy.  VA treatment records and VA examination reports dated in December 2009, March 2010, June 2010, July 2008, May 2008, and May 2007 show full extension of the left knee.  The Veteran refused to have his extension tested in September 2013, and thus, any results that potentially could have helped his claim were not obtainable.  In the prior Board decision, it was noted that the Veteran had no demonstrated limitation of motion prior to September 11, 2012.  The Board finds that the weight of the competent and credible evidence does not demonstrate limitation of extension of the left knee for the time period from September 11, 2012.  Thus, a rating in excess of 30 percent is not warranted under Diagnostic Code 5261.   

The medical findings fall far short of what is required for the assignment a 40 percent or 50 percent rating or higher under Diagnostic Codes 5256, 5261, or 5262.   Accordingly, rating by analogy under Diagnostic Codes 5256, 5261, or 5262 is not warranted and does not provide a higher disability rating for the Veteran.  

The Board notes that it has specifically considered the noted manifestations of weakness, pain, and limitation of motion, and has also considered (to the extent possible given the Veteran's lack of cooperation in examination testing) additional limitation on repeated testing.  In this regard, the rating criteria, which specifically addresses these limitations in the context of a knee replacement, fully contemplates the assigned 30 percent rating, and thus the Board's jurisprudentially-imposed duty to consider functional impairment is satisfied in its decision to continue said rating.  See DeLuca at 202.  

For the reasons and bases discussed above, the Board finds that a preponderance of the competent and credible evidence that is of record weighs against the claim for a disability rating in excess of 30 percent for the left knee disability from September 11, 2012,  and the claim must be denied. 

With respect to consideration of extraschedular entitlement, the Board notes that the Veteran's symptoms are, essentially, pain and some limitation of motion following a total knee replacement.  From the period of September 11, 2012 onward, the Veteran has been specifically found to have these symptoms at an intermediate level, and this conclusion is uncontroverted save for the Veteran's non-credible assertions of more severe pain.  Accordingly, the rating criteria specifically contemplate the service-connected disability picture.  Indeed, it is also noted that the Veteran is able to function as a fulltime student with his disability, and that there is nothing so unique as to suggest a disability picture that is outside the norm.  As such, there is no need to remand the claim for a referral to the Director of VA's Compensation Service for consideration of an extraschedular evaluation.  See Thun v. Peake, 22 Vet. App. 111 (2008

In reaching the above determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case, because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent for a left knee disability, post total knee replacement, from September 11, 2012, is denied.  


____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


